

	

		II 

		109th CONGRESS

		1st Session

		S. 484

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2005

			Mr. Warner (for himself

			 and Ms. Collins) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow Federal civilian and military retirees to pay health insurance

		  premiums on a pretax basis and to allow a deduction for TRICARE supplemental

		  premiums.

	

	

		

			1.

			Pretax payment of health insurance premiums by Federal civilian

			 and military retirees

			

				(a)

				In general

				Subsection (g) of section 125

			 of the Internal Revenue Code of 1986 (relating to cafeteria plans) is amended

			 by adding at the end the following new paragraph:

				

					

						(5)

						Health insurance premiums of Federal civilian and military

				retirees

						

							(A)

							FEHBP premiums

							Nothing in this section

				shall prevent the benefits of this section from being allowed to an annuitant,

				as defined in paragraph (3) of section 8901, title 5, United States Code, with

				respect to a choice between the annuity or compensation referred to in such

				paragraph and benefits under the health benefits program established by chapter

				89 of such title 5.

						

							(B)

							TRICARE premiums

							Nothing in this section

				shall prevent the benefits of this section from being allowed to an individual

				receiving retired or retainer pay by reason of being a member or former member

				of the uniformed services of the United States with respect to a choice between

				such pay and benefits under the health benefits programs established by chapter

				55 of title 10, United States Code.

						.

			

				(b)

				Effective date

				The amendment made by this

			 section shall apply to taxable years beginning after the date of the enactment

			 of this Act.

			

			2.

			Deduction for TRICARE supplemental premiums

			

				(a)

				In general

				Part VII of subchapter B of

			 chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized

			 deductions for individuals) is amended by redesignating section 224 as section

			 225 and by inserting after section 223 the following new section:

				

					

						224.

						TRICARE supplemental premiums or enrollment fees

						

							(a)

							Allowance of deduction

							In the case of an

				individual, there shall be allowed as a deduction the amounts paid during the

				taxable year by the taxpayer for insurance purchased as supplemental coverage

				to the health benefits programs established by chapter 55 of title 10, United

				States Code, for the taxpayer and the taxpayer’s spouse and dependents.

						

							(b)

							Coordination with medical deduction

							Any amount allowed as a

				deduction under subsection (a) shall not be taken into account in computing the

				amount allowable to the taxpayer as a deduction under section 213(a).

						.

			

				(b)

				Deduction allowed whether or not individual itemizes other

			 deductions

				Subsection (a) of section 62

			 of the Internal Revenue Code of 1986 (defining adjusted gross income) is

			 amended by redesignating paragraph (19) (as added by section 703(a) of the

			 American Jobs Creation Act of 2004) as paragraph (20) and by inserting after

			 paragraph (20) (as so redesignated) the following new paragraph:

				

					

						(21)

						TRICARE supplemental premiums or enrollment fees

						The deduction allowed by

				section 224.

					.

			

				(c)

				Clerical amendment

				The table of sections for

			 part VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is

			 amended by striking the last item and inserting the following new items:

				

					

						Sec. 224. TRICARE supplemental

				premiums or enrollment fees.

						Sec. 225. Cross

				reference.

					

					.

			

				(d)

				Effective date

				The amendments made by this

			 section shall apply to taxable years beginning after the date of the enactment

			 of this Act.

			

			3.

			Implementation

			

				(a)

				FEHBP premium conversion option for Federal civilian

			 retirees

				The Director of the Office of

			 Personnel Management shall take such actions as the Director considers

			 necessary so that the option made possible by section 125(g)(5)(A) of the

			 Internal Revenue Code of 1986 shall be offered beginning with the first open

			 enrollment period, afforded under section 8905(g)(1) of title 5, United States

			 Code, which begins not less than 90 days after the date of the enactment of

			 this Act.

			

				(b)

				TRICARE premium conversion option for military

			 retirees

				The Secretary of Defense,

			 after consulting with the other administering Secretaries (as specified in

			 section 1073 of title 10, United States Code), shall take such actions as the

			 Secretary considers necessary so that the option made possible by section

			 125(g)(5)(B) of the Internal Revenue Code of 1986 shall be offered beginning

			 with the first open enrollment period afforded under health benefits programs

			 established under chapter 55 of such title, which begins not less than 90 days

			 after the date of the enactment of this Act.

			

